Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 1 of 19




                   EXHIBIT 2
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 2 of 19
                                                                                                    Electronically Submitted
                                                                                                         6/24/20193:46 PM
                                                                                                       Hidalgo County Clerk
                                                                                       Accepted    by: Samantha Martinez

                                     CAUSE No'. C L-19-3411-D

GAEL MENDO,ZA, INDIVIDUALLY                            §      IN THE COUNTY COURT
AND AS REPRESENTATIVE OF THE ESTATE                    §
OF MARIA FIDENCIA MENDO,ZA,                            §
DECEASED                                               §
PLAINTIFFS                                             §
                                                       §
                                                       §
VS.                                                    §      AT LAW NO.               _
                                                       §
                                                       §
AMERICAN RED CROSS           or
                      SOUTH TEXAS,                     §
AMERICAN NATIo'NAL RED CROSS                           §
DEFENDANTS                                             §      HIDALGO COUNTY, TEXAS

                                rl,AINIJFFS'     ORIGINAL PETITION

TO THE HONORABLE          JUDGE OF SAm COURT:
        COME NOW, GAEL MENDOZA, INDIVmUALLY                  AND AS REPRESENTATIVE                 OF THE
ESTATE OF MARIA FIDENCIA              MENOOZA,      DECEASED,       hereinafter referred to as Plaintiffs,
complaining of and about AMERICAN              RED CROSS OF SOUTII          TEXAS      and AMERICAN
NATIONAL RED CROSS, hereinafter referred to as Defendants, and for cause of action show unto the
Court the following:
                                        L UISCOVERY PLAN

        PLAINTIFFS intend to conduct discovery under Discovery Level 2 of the Texas Rules of Civil
Procedure Section 190.



        PLAINTIFFS GAI~L M:KNDOZA, INDIVmUALLY               AND AS REPRESENTATIVE                 QF THE
ESTATE DF MARIA :FIDENCIA MENDOZA, DECEASED, are residents of Hidalgo County, Texas.
        Defendant,     AMERICAN    RED CROSS QF SOUTH TEXAS is an entity operating in Texas
and may be served with process by serving its Interim Executive            Director,   Carmen Arrata at
6914 West Expressway       83, Harlingen,Texas     78552. Service of said Defendant         as described

above can be effected by certified mail return receipt requested.


may be served with process by serving its Principal Officer, Gail J. McGovem           at 431     is-   Street
NW, Washington, DC 20006 USA.          Service of said Defendant as described above can be effected
by certified mail return receipt requested.
PLAINTIFFS' ORIGINAL PETITION
                                                                                                    Page 1
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 3 of 19
                                                                                                        Electronically Submitted
                                                                                                             6/24/2019 3:46 PM
                                                                                                           Hidalgo County Clerk
                                                                                              Accepted by: Samantha Martinez
                                                  CL-19-3411-D
                                    HI. JURISDICTION          AND VENUE
         Plaintiffs bring this lawsuit to recover damages against Defendants for sustained losses, damages
bodily injuries and personal injuries suffered by PLAINTIFFS as a result of the Unreasonably Dangerous
Condition, Premises Liability and violations of Americans with Disabilities Act, that occurred on June 25,
2018, in Donna.Hidalgo County, 'Texas.
         Plaintiffs have sustained damages in a sum within the jurisdictional requirements of this COUlt.
         The subject matter in controversy         is within the jurisdictional     limits of this court.     Venue
in Hidalgo County is proper in this cause under Section 15.002(a)(1)                of the Texas Civil Practice
and Remedies Code because all or a substantial part of the events or omissions giving rise to this
lawsuit occurred in this county.
         PLAINTIFF,      GAEL MENDOZA AS REPRESENTATIVE                        OF' THE ESTATE OF MARIA
FIDENCIA MENDOZA, DECEASED, requests monetary relief of $74,999.00 from DEFENDANTS
as compensation      for the injuries and damages        that her mother has suffered and incurred as a
result of the incident the subject of this lawsuit.

         PLAINTIFF,      GAEL MENDOZA,             INDIVIDUALLY,       requests monetary relief of $74,999.00
from DEFENDANTS           as compensation         for the injuries and damages       that she has   suffered and
incurred as a result of the incident the subject of this lawsuit.
        Plaintiffs have complied with the Texas Tort Claims Act by providing notice to Defendant
on October 02, 2018.

                                    IV. FACTUAL BACKGROUND

        At all times mentioned       herein, DEFENDANTS            AMERICAN         RED CROSS OF SOUTH
TEXAS and AMERICAN NATIONAL RED CROSS were in control of a disaster relief location at the
recreation center of the City of Donna, Texas.

         As invitees    of the AMERICAN            RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL        RED      CROSS       Plaintiffs     GAI~L    MENDOZA,             INDIVIDUALLY        AND            AS
REI)RESENTATIVE          OF THE ESTATE OF MARIA FIDENCIA MENDOZA,                             DECEASED, had

entered onto the said property for shelter from the rainstorms.              While there, MARIAFIDENCIA


the wobbly and rusty chair collapsed, and MARIAFIDENCIA                M1DNDOZA fell to the floor suffering
bodily injuries. The showers did not have hand rails for senior' citizens.

         Due   to a lack of proper accessible          equipment   on the premises,       MARIA      FIDENCIA
PLAINTIFFS' ORIGINAL PETITION
                                                                                                            Page 2
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 4 of 19
                                                                                                           Electronically Submitted
                                                                                                                6/24/20193:46 PM
                                                                                                              Hidalgo County Clerk
                                                                                                Accepted by: Samantha Martinez
                                                 CL-19-3411-D
MENDOZA was vulnerable and unable to maintain safety, forcing her to slide and fall from the folding
chair. As a result, MARIA FlDENCIA MENDOZA suffered serious injuries including the head, neck
and hips.
                                          V.       CAUSES OF ACTION

      COUNT 1.           PREMISES LIABILITY OF WHATABlJRGER, L.L.C. , BASED ON AN
                            UNREASONABLY DANGEROUS CONDITION

                    Plaintiffs incorporate the Factual Background in Section IV

          DEFENDANTS         AMERICAN           RED    CROSS        OF' SOUTH          TEXAS    and    AMERICAN
NATIONAL RED CROSS were in control of the premises located at located at 307 Miller Avenue in
Donna, Hidalgo County, Texas.            The location is a recreation      center owned and operated by the

City of Donna, Texas.
            As an invitee    at AMERlCANRED                 CROSS      OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS, MARIA FIDENCIA                          MENDOZA         had entered onto the premises           to
receive     emergency    services    provided   by AMERICAN            RED CROSS OF SOUTH TEXAS and
AMERICAN NATIONAL RED CROSS.
            MARIA FIDENCIA MENDOZA was in the shower that had a faulty and rusty folding chair.
MARIA FH)ENCIA MENDOZA was 89 years old at the date and time of the incident made the basis of
this lawsuit.
            Since the folding chair is in inappropriate condition for a senior citizen in the shower area,
MARlA FIDENCIA MENDOZA                   fell and suffered bodily injuries causing her agonizing physical and
mental pain.
          This   unreasonably       dangerous   condition    existed   despite   the    fact that     DEFENDANTS
AMERICAN RED CROSS OF SOUTH TEXAS nod AMERICAN NATIONAL RED CROSS knew
or should have known of the existence o1't110unreasonably dangerous condition.
          Furthermore,    DEFENDANTS            AMERICAN        RED     CROSS          OF   SOUTH      TEXAS   and
AMERICAN NATIONAL RED CROSS violated the provisions of the Americans with Disabilities Act
by failing to provide a shower with hand rails so that senior citizens like MARIA FIDENCIA
MENDOZA safely use the showers, without suffering injuries.
                                                       Duty
          DEFENDANTS            AMERICAN         RED    CROSS       OF SOUTH           TEXAS    and    AMERICAN
NATIONAl. RED CROSS had a duty to not allow an unreasonably dangerous condition to exist
PLAINTIFFS' ORIGINAL PETITION
                                                                                                           Page 3
Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 5 of 19
                                                                                            Electronically Submitted
                                                                                                 6/24/2019 3:46 PM
                                                                                               Hidalgo County Clerk
                                                                                 Accepted by: Samantha Martinez
                                            CL-19-3411-D
for invitees such as MARlAFIDICNCIA        MENDOZA.
          DEFENDANT       AMERICAN         RED   CROSS    OF   SOUTH   TEXAS     and   AMERICAN
NATIONAL       RED CROSS had a duty to inspect the premises for unreasonably dangerous

conditions.
          Defendants had the duty of care to keep the premises In a reasonably safe condition to
invitees, such as MARIAFIDI~NCIA       MENDOZA.
          Defendants had the duty to use ordinary care towards invitees and the duty to inspect the
premises to discover latent defects.        Defendants are charged with actual or constructive
knowledge of any unreasonably dangerous condition that a reasonable careful inspection would
reveal.
          Defendants also had the duty to warn about or to make safe any unreasonably dangerous
condition that Defendants knew or should have known about.
                                                 Breach
          DEFENDAN'rs       AMERICAN       RED    CROSS    OF SOUTH     TEXAS    and AMERICAN
NATIONAL RED CROSS breached the duty of ordinary care in the following particulars:
          A.     DEFENDANTS AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS breached the duty of ordinary care by failing to provide the proper
accessible materials to maintain safety.
          B.     DEFENDANTS failed to give Adequate and Comprehensive warnings to MARIA
FIDENCIA MENDOZA by not placing the proper holding rails for senior citizens.
          C.     DEFENDANTS AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS failed to properly inspect and discover the unreasonably dangerous
condition by failing to visually inspect the shower area to ensure there was not any inappropriate
equipment.
          D.     DEFENDANTS AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL        RED   CROSS     failed to exercise reasonable care to reduce or eliminate the
unreasonably dangerous condition on defendant's premises.
          E.     DEFENDANTS AME.RICAN RED CROSS OF SOUTH 'fEXAS and AM.ERICAN
NATIONAL RED CROSS failed to make the condition reasonably safe by eliminating the
unreasonably dangerous condition by taking out the faulty folding chair and installing hand rails

PLAINTIFFS' ORIGINAL PETITION
                                                                                             Page 4
   Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 6 of 19
                                                                                              Electronically Submitted
                                                                                                   6/24/20193:46 PM
                                                                                                 Hidalgo County Clerk
                                                                                   Accepted by: Samantha Martinez
                                           CL-19-3411-D
in the shower.
       F         DEFENDANTS AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS           failed to exercise reasonable care to reduce or eliminate the risk posed
by the unreasonably dangerous condition described above.
       G.        DEFENDANTS AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS breached Its duty of care by falling to inspect and safely maintain the

showers;
       H.        DEFENDANTS AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS would have discovered and corrected the unreasonably dangerous
condition if they would have used diligence in conducting an adequate inspection for dangerous
conditions.
        1.       DEFENDANTS AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS failed to warn MARIA FIDENCIA                   MENDOZA of the unreasonably

dangerous condition mentioned in this lawsuit.
        J.       DEFENDANTS AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS also failed to warn MARIAFIDENCIA                     MENDOZA       by placing its
employees, agents and/or representatives to warn Plaintiff of the unreasonably dangerous
condition.
                                            Proximate Causation
        At the time and on the occasion of the incident made the basis of this lawsuit,
DEFENDANTS' breach of duty of care proximately caused the bodily injuries and personal
injuries suffered by MARIA FIDENCIA MENDOZA.
        Defendants by their acts and omissions was negligent and liable for the unreasonably
dangerous condition that existed on its premises that was a proximate cause of the injuries and
damages suffered by MARIA FIDENCIA MENDOZA.
                        INJURIES TO MARIA FUJENCIA MENDOZA

        MARIA FIDENCIA MENDOZA sustained the             following serious bodily injuries as a direct
and proximate result of the Defendants' negligence:
        a.       headaches
        b.       neck area
PLAINTIFFS' ORIGINAL PETITION
                                                                                              Page 5
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 7 of 19
                                                                                                     Electronically Submitted
                                                                                                          6/24/2019 3:46 PM
                                                                                                        Hidalgo County Clerk
                                                                                        Accepted by: Samantha Martinez
                                                  CL-19-3411-D
           c.     head injury
           c.     right hip injury; and

           d.     MARIAFIDENCIA             MENDOZA suffered        injuries   to the rest of her body in
general.

                          DAMAGES TO MARIA .FIDENCIA MENDOZA

           As a direct and proximate        result of the negligence     of Defendant   as alleged    herein,
MARIA FIDENCIA MENDOZA suffered the following damages:
           a.     Past medical expenses in the amount in excess of the jurisdictional         limits of the
Court;


           b.     Future medical      expenses     in excess of the minimum jurisdictional    limits of the
Court;

        c.        Past and future physical disability in excess of the minimum jurisdictional          limits
of the Court;

      d.      Past and future physical pain and suffering and mental anguish              in excess of the
minimum jurisdictional limits of the Court; and

        e.      Plaintiff's     life expectancy    has been severely shortened by the incident made the
basis of this complaint.

           PLAINTIFf;', GAEL MENDOZA ASREI)RESENTATlVE OF THE ESTATE OF MARIA

FlDENCIA MENDOZA, DECEASED requests monetary relief of $74,999.00 from DEFENDANTS
as compensation     for the injuries and damages that she has suffered and incurred as a result of the
incident the subject of this lawsuit.

  COUNT 2.  VIOLATIONS OF THE AMERICANS '\lITH DISABILITIES ACT BY
 DEFENDANTS AMERICAN Rli:DCROSS OF SOUTH TEXAS and AMERICAN NATIONAL
                             REI! CROSS

                   Plaintiffs incorporate the Factual Background in Section IV

           Plaintiff GAE.L MILNDOZA AS REPRESENTATIVE OF THE ESTATE OF MARIA
FIDENCIA MENDOZA, DECEASED brings this lawsuit to recover for bodily injuries and
personal injuries sustained      by MARIAFIDENCIA             MENDOZA as a result of using a shower
that did not have hand rails.
PLAINTIFFS' ORIGINAL PETITION
                                                                                                     Page 6
    Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 8 of 19
                                                                                                       Electronically Submitted
                                                                                                            6/24/2019 3:46 PM
                                                                                                          Hidalgo County Clerk
                                                                                            Accepted by: Samantha Martinez
                                                CL-19-3411-D
           DEFENDANT'S         AMERICAN       RED      CROSS     OF   SOUTH     TEXAS      and     AMERICAN
NATIONAL RED CROSS were in control of the premises located at located at 307 Miller Avenue in

Donna, Hidalgo County, Texas.
           MARIA FlO EN CIA MENDOZA               had entered onto the premises       to receive emergency

services        provided   by AMERICAN         RED      CROSS    OF SOUTH       TEXAS      and AMERICAN

NATIONAL RI(D CROSS.
           MARIA FIDENCIA MENDOZA was in the shower that had a faulty and rusty folding chair.
MARIA FnmNCIA              M,ENDOZA was 89 years old at the date and time of the incident made the basis of
this lawsuit.
           Since the folding chair is in inappropriate condition for a senior citizen in the shower area,
MARIAFJ1)ENCIA             MENDOZA       fell and suffered bodily injuries causing her agonizing physical and
mental pain.
           DEFENDANTS          AMERICAN       RED      CROSS     OF   SOUTH     TEXAS      and     AMERICAN
NATIONAL RED CROSS violated the provisions of the Americans with Disabilities Act by failing to
provide a shower with hand rails so that persons like MARIAFIDI<:NCIA             MENDOZA safely use the
showers, without suffering injuries,
                                                        Duty
           DEFENDANTS           AMERICAN        REI)    CROSS     OF SOUTH      TEXAS      and AMERICAN
NATIONAL           RED CROSS had a duty to provide              safe and accessible   facilities   for MARIA

FIDENCIA MENDOZA.
           DEFENDANTS           AMERICAN       RED      CROSS     OF SOUTH      TEXAS      and AMERICAN
NATIONAL REI) CROSS had a duty to inspect the facilities.
           Defendants      had the duty of care to keep the facilities safe for senior citizens, such as
MARIA FIDENCIA MENDOZA.
                                                       Breach
           DEFENDANTS           AMERICAN       RED CROSS          OF SOUTH      TEXAS      and AMERICAN

NATIONAL RED CROSS breached the duty of ordinary care in the following particulars:
           A.        DEFENDANTS        AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS breached the duty                    at ordinary care by failing to provide the proper
accessible materials to maintain safety.
           B.        DEFENDANTS        failed to give Adequate and Comprehensive warnings to Plaintiff

PLAINTIFFS' ORIGINAL PETITION
                                                                                                      Page 7
    Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 9 of 19
                                                                                                   Electronically Submitted
                                                                                                        6/24/2019 3:46 PM
                                                                                                      Hidalgo County Clerk
                                                                                         Accepted by: Samantha Martinez
                                               CL-19-3411-D
by not placing the proper holding rails for senior citizens.
       C.         DEFENDANTS          AMERICAN      RED CROSS OF SOUTH TEXAS and AMERICAN

NATIONAL RED CROSS failed to properly                inspect and discover the unreasonably      dangerous

condition by failing to visually inspect the shower area to ensure there was not any inappropriate

equipment.
           D.     DEFENDANTS          AMERICAN      RED CROSS OF SOUTH TEXAS and AMERICAN
NATIONAL RED CROSS failed to take out the faulty folding chair and installing hand rails in

the shower.
           E.     DEFENDANTS          AMERICAN RED CROSS           or SOUTH   TEXAS and AMERICAN

NATIONAL RED CROSS failed to inspect and safely maintain the showers.
           F.     DEFENDANTS           AMERICAN RED CROSS OF SOUTH TEXAS and AMERICAN

NATIONAL RED CROSS failed to warn Plaintiff of the showers with no hand rails.
                                                Proximate Causation
           At the time and on the occasion          of the incident   made   the basis    of this lawsuit,
DEFENDANTS'             breach   of duty of care proximately   caused the bodily injuries    and personal

injuries of MARIA FIDENCIA MENDOZA.
           Defendants    by their acts and omissions    were negligent   and liable for the injuries and

damages suffered by MARIA FIDENCIA MENDOZA.
                             IN.JURIES TO MAIUA FIDENCIA MENDOZA

           MARIA FIDENCIA MENDOZA sustained the following serious bodily injuries as a

direct and proximate result       of the Defendants' negligence:

           a.     headaches

           b.     neck area

           c.     head injury.

           c.     right hip injury; and

           d.     MARIA FID.ENCIA MENDOZA suffered injuries to the rest of her body in

general.


PLAINTIFFS' ORIGINAL PETITION
                                                                                                   Page 8
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 10 of 19
                                                                                                  Electronically Submitted
                                                                                                       6/24/2019 3:46 PM
                                                                                                     Hidalgo County Clerk
                                                                                      Accepted by: Samantha Martinez
                                              CL -19-3411-0
  DAMAGES TOJ:;AEL MENnOZA, AS REPRESENTATIVE_OF                          THE ESTATE Olr ~ARIA
                                 FIDENCIA MENDOZA, DECEASED


       As a direct and proximate result of the negligence of Defendants as alleged herein,

Plaintiff GAEL MI~NDOZA, AS REPRESENTATIVE                  OF TIlE ESTATE OF MARIAFIDENCIA

MENDOZA, DECEASED suffered the following damages:

       A.            for the reasonable and necessary expenses which MARIA F'IDENCIA
               Damages
               MENDOZA has incurred up until the time of trial as a result of said incident
               made basis of this lawsuit;

       B.      Damages     for   reasonable     and necessary medical expenses which MARIA
               FIDENCIA MENDOZA                has incurred in the past and will Incur in the future as a
               result of said injuries;

       C.      Damages     for reasonable     and necessary expenses for medication which MARIA
               FIDENCIA MENDOZA                 has incurred to date and will incur in the future as a
               result of said injuries;

       D.      Damages for the past and present physical pain and suffering that MARIA
               FIDENCIA MENDOZA has suffered as a.result of the incident made the basis of
               this lawsuit and resulting injuries;

       E.      Damages for future physical pain and suffering to be suffered by Plaintiff as a
               result of the incident made the basis of this lawsuit and resulting injuries;

       F       Damages for past, present and future mental anguish suffered by MARlA
               FIDENCIA MENDOZA as a result of the incident made basis of this lawsuit and
               resulting injuries;

       G.      Damages for loss of enjoyment of life, both past and future, MARIA FIDENCIA
               MENDOZA has suffered as a result of the Incident that made the basis of this
               lawsuit and the resulting injuries;

       H.      Damages for physicalimpairment       in the past MARIA FIDENCIA MENDOZA
               has suffered as a result of the incident that made the basis of this lawsuit and the
               resulting damages; and

       K.      MARIA FIDENCJA MENDOZA'S life expectancy has been severely shortened
               by the incident made the basis of this complaint.



PLAINTIFFS' ORIGINAL PETITION
                                                                                                 Page 9
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 11 of 19
                                                                                                    Electronically Submitted
                                                                                                         6/24/20193:46 PM
                                                                                                       Hidalgo County Clerk
                                                                                        Accepted by: Samantha Martinez
                                            CL-19-3411-D

        GAEL MENDOZA, AS REPRESENTATIVE OF THE ESTATE OF MARIA FIDENCIA
MENDOZA, DECEASED requests monetary relief of $74,999.00 from the DEFENDANTS                               as
compensation     for the injuries and damages that her mother has suffered and incurred as a result

of the incident the subject of this lawsuit.
                COUNT 3.      BYSTANDER         CLAIM      OF PLAINTIFF       GAEL MENDOZA
                   Plaintiffs incorporate the Factual Background in Section IV

     At the time and on the occasion         of the incident made the basis of this lawsuit, Plaintiff

GAEL MENDOZA            was the daughter of MARIA FIDENCIA              MENDOZA.
     Plaintiff   GAEL    MENDOZA          was at or near the incident       that occurred   to her mother,

MARIA FUlENCIA          MENDOZA.
     Plaintiff GAEL MENDOZA             experienced   emotional    and/or mental trauma from seeing her
mother MARIA        FIDENCIA        MENDOZA        suffer the incident made the basis of this lawsuit,
including seeing her fall, seeing her on the      11001'   of the shower in pain and seeing her mother in
pain at the hospital    and at home, having to give her mother medications,             having to take her
mother to the doctors for medical treatment, and seeing her mother health deteriorating.
                                VI. CONTRIBUTORY             NEGLIGENCE
        Nothing PLAINTIFFS          did or failed to do contributed     to the incident made the basis of

this lawsuit.
                                               VII. INJURIES
        As a result of the Incident made the basis of this lawsuit, PLAINTIFFS                have suffered

severe permanent     personal    injuries and bodily injuries causing PLAINTIFF          to sustain loss of
enjoyment of life. PLAINTIFFS          have experienced      physical pain, suffering, and mental anguish
and will in all probability     continue to do so in the future by reason of the severity and nature of
PLAINTIFFS'       injuries and damages.     PLAINTIFFS        have been caused to incur medical charges
and expenses in the past and win in all reasonable probability         continue to do so in the future.
        PLAINTIFF       GAIU.. MENDOZA            has had to suffer the loss of love, affection,          and
companionship      tnat her mother JVIARIA IfIDIGNGIA lVUi,;NOOZA would have provided 11'she
had not suffered the incident made the basis of this lawsuit.



PLAINTIFFS' ORIGINAL PETITION
                                                                                                    Page 10
 Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 12 of 19
                                                                                                                           Electronically Submitted
                                                                                                                                6/24/2019 3:46 PM
                                                                                                                              Hidalgo County Clerk
                                                                                                          Accepted by: Samantha Martinez
                                                     CL-19-3411-D
                                   VIII.     PRE-EXISTING               CONDITIONS

        If it be shown that PLAINI'IFFS                  suffered from pre-existing              conditions,      PLAINTIFFS

plead that these conditions were aggravated                 and/or exacerbated          by the negligent conduct of each

DEFENDANTS.
                          IX. DAMAGES             TO PLAINTIFF,              GAEL MENDOZA

        By the reason of all the foregoing              acts and/or omissions,           each and all of which constitute

negligence,   PLAINTl.FF        GAEL MENDOZA                   has sustained          injuries and damages in an amount
well above the jurisdictional          amount of this Court for which she now sues, including but not

limited to the following:
        A..        Damages for loss of consortium, enjoyment of life, both past and future, Plaintiff
                   have suffered as a result of the incident that made the basts of this lawsuit and the
                   resulting injuries;

        B.         Damages for loss of sleep, Plaintiff has suffered as a result of the incident tbat
                   made the basis of this lawsuit and the resulting damages; and

        C.         Damages for loss of love and affection Plaintiff has suffered as a result of the
                   incident made the basis of this lawsuit and the resulting damages.

        PLAINTIFF,          GAEL       M.ENDOZA,            requests monetary relief of $74,999.00 or less from

DEFENDANTS              as compensation      for the injuries and damages that she has suffered and incurred

as a result of the incident the subject of this lawsuit.
              X.        VICARIOUS          LIABILITY AND RESPONDEAT                              SUPERIOR         AGAINST
                                                  DEFENDANTS

          Plaintiffs      will show that at the time of the incident                        made     basis of this lawsuit,
DEFENDANTS              were in control of the recreation                center and was acting by and through its

agents, representatives,       or employees.
        DEFENDANTS should be held liable and responsible for Plaintiff's damages due to negligent
acts and/or omissions of its employees, agents, and/or representatives. The incident complained ofwould
not have occurred in the ordinary course of events without the negligent acts and/or omissions of
DEFENDAN'T'S,       and it:> "gents,    <::mployecs and/of' l''''pr",,,cot,,.tivos,     DEFENDANTS         tWO    li"bl."uH.k,..   th",

doctrines of Respondeat Superior and Vicarious Liability.
                                       XI. PRE~EXISTING                CONDITIONS
                   If    it be shown          that    PLAINTIFF            suffered       from     pre-existing        conditions,
PLAINTIFFS' ORIGINAL PETITION
                                                                                                                            Page 11
   Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 13 of 19
                                                                                                        Electronically Submitted
                                                                                                             6/24/20193:46 PM
                                                                                                           Hidalgo County Clerk
                                                                                              Accepted by: Samantha Martinez
                                                CL-19-3411-D
PLAINTIFF        pleads that these conditions    were aggravated      andlor exacerbated      by the negligent

conduct of each DEFENDANTS.
                                         XU.      ,JURY DEMAND

         Pursuant to the Texas Rules of Civil Procedure,          Plaintiffs request a trial by jury as to all

issues of fact presented herein.

                                         PRAYER FOR RELIEF

          'VHKREF ORE , FOR THE REASONS STATED, Plaintiffs pray that Defendants                              be

cited   in terms of law to appear and answer herein and that Plaintiffs, upon final trial of this cause,

have judgment      against Defendants,    jointly and severally, in an amount in excess of the minimum

jurisdictional   limits of this Court, for costs of Court, pte-judgment          and post-judgment interest at

the highest legal rate, for the recovery of actual damages, and for such other and further relief,

both special and general, to which Plaintiffs may be entitled, in that of law and equity.

                                                   Respectfully     submitted,


                                                   JESUS SOTELO & ASSOCIATES P.L.L,e.
                                                   Attorney At Law
                                                   P.O. Box 701
                                                   Donna, Texas 78537
                                                   Telephone (956) 283-8484
                                                   Facsimile (956) 274-7106
                                                   E-mail: jstl(a~msn,col11 ~
                                                                  -,                    '7D
                                           By:/sI Jesus Sotelo ~.-: ~r--_".".-          .'   \/f
                                                   JESUS SOTEL~
                                                   'Texas Bar No. 18855725
                                                   Attorney for Plaintiffs




PLAINTIFFS' ORIGINAL PETITION
                                                                                                        Page 12
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 14 of 19

                                                                                                           ElectronicallySubmitted
                                                                                                                  7/19/20193:28   PM
                                                                                                                Hidalgo County Clerk
                                                                                                     Accepted    by: Alma Navarro



                                       CAUSE NO. CL-19-34ll-D

GAEL MENDOZA, INDIVIDUALLY                              §            IN THE COUNTY COURT
AND AS REPRESENTATIVE OF THE                            §
ESTATE OF MARIA FIDENCIA                                §
MENDOZA, DECEASED,                                      §
Plaintiffs,                                             §
                                                        §
VS.                                                     §            AT LAW NO. FOUR (4)
                                                        §
AMERICAN RED CROSS OF SOUTH                             §
TEXAS, AMERICAN NATIONAL RED                            §
CROSS                                                   §
Defendant.                                              §            HIDALGO COUNTY, TEXAS


                  DEFENDANT, THE AMERICAN NATIONAL RED CROSS'S,
                      ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES



        COMES NOW, Defendant, The American                       National Red Cross} and makes the

following Original Answer and Affirmative Defenses to Plaintiffs' Original Petition, and any

subsequent Petitions, and would show the Court as follows:

                                         I. GENERAL DENIAL

        Defendant generally denies the material allegations of Plaintiffs' Original Petition and

demands proof thereof as required by the Texas Rules of Civil Procedure and reserves the right

to plead further and in greater particularity as the case progresses should such be indicated.

                                    II. AFFIRMATIVE DEFENSES

        1.       Defendant affirmatively pleads the defense of "Unavoidable Accident" and

requests that the Finder of Fact be instructed thereon.

        2.       Defendant would show that the matters alleged by Plaintiffs were wholly and

completely unavoidable, and without any negligence on the part of Defendant. Defendant would


1 Plaintiffs also named as a Defendant American Red Cross of South Texas. However, American Red Cross of South
Texas is an operating unit of the American National Red Cross, not a separate corporation or legal entity, and is
therefore not capable of being sued under the laws of the State of Texas.
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 15 of 19

                                                                                                                Electronically   Submitted
                                                                                                                        7/19/2019 3:28 PM
                                                                                                                      Hidalgo County Clerk
                                                                                                           Accepted     by: Alma Navarro



show that any occurrence            in question was the result of events and/or conditions wholly beyond

the scope and control of Defendant and for which it is not responsible.

           3.         Defendant would show that Plaintiffs'            injuries and damages, if any, resulted from

a superseding         and intervening,      or new and independent           cause not reasonably      foreseeable by

Defendant, which became the immediate or proximate cause of Plaintiffs'                        injuries and damages,

if any.      Any acts or omissions           alleged by Plaintiffs       as to Defendant      were remote and non-

causative of Plaintiffs'        damages, ifany.

           4.         Defendant     would show that the occurrence              in question   was solely caused by

persons,        entities,   instrumentalities,       or factors     other than this Defendant      and over whom

Defendant         possesses    no right of control and had no responsibilities.

           5.           Defendant     denies      that Plaintiffs     are entitled   to the recovery     of damages

under the Americans             with Disabilities          Act (ADA). Defendant       made a good faith effort to

comply       with the ADA and denies that it violated                   any provisions     and/or that any alleged

violations       caused injuries to Plaintiffs.

           6.         Defendant     would        further    show this action     is subject   to the proportionate

responsibility        provisions    of Chapter        33 of the Texas Civil Practice          and Remedies     Code,

including (without limitation) the requirement of § 33.003 thereof that the trier of fact determine

the relative responsibility          of each claimant, defendant,          settling person, and responsible    third-

party that may be joined in the suit.                 Defendant is entitled to a credit for any settlements the

Plaintiffs receives from any other person or entity. See TEX. CIV. PRAC. & REM. CODE ANN. §

33.012.

           7.         Defendant would further show that some or all of Plaintiffs'              alleged injuries and

damages are the result of pre-existing                and/or subsequently      occurring bodily injuries, ailments,

conditions or stressors unrelated to the incident that is the basis of this lawsuit.


                                                               -2-
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 16 of 19

                                                                                                            Electronically Submitted
                                                                                                                 7/19/20193:28 PM
                                                                                                               Hidalgo County Clerk
                                                                                                      Accepted by: Alma Navarro



          8.        Defendant would show that Plaintiff Gael Mendoza is not entitled to the recovery

of bystander damages. See Motor Express, Inc. v. Rodriguez, 925 S.W.2d 638, 639 (Tex. 1996).

          9.        Defendant      further    requests,   while denying    all liability,   the Court apply the

liability and damage limitations contained within the Texas Charitable Immunity and Liability

Act, Chapter 84, of the Texas Civil Practice & Remedies Code. This specifically includes, but is

not limited to, the limitations on liability pursuant to TEX. Cry. PRAC. & REM. CODE §§ 84.004 -

84.006.

          10.       Defendant further asserts the limitation of recovery of damages pursuant to TEX.

Cry. PRAC. & REM. CODE §41.0105.                   To the extent Plaintiffs seek recovery for medical bills,

expenses, and services incurred, but which were never charged to the Plaintiffs and, thus, were

never paid or in fact incurred by them, Defendant would show that Plaintiffs are not entitled to

recover those amounts.          Defendant       is entitled to credit for any offset or discount from fees for

services; specifically,      Plaintiffs      may only recover medical or health care expenses that were

actually paid or that were incurred by or on Plaintiffs' behalf. See TEX. Cry. PRAC. & REM. CODE

§41.0105.

          11.       To the extent that any health care provider has written off its own charges for

medical        care for the Plaintiffs       and/or paid charges      for medical     care for the Plaintiffs   in

connection with the injuries made the basis of this suit, in the unlikely event that Plaintiffs obtain

a final judgment against Defendant, Defendant would respectfully show it is entitled to a credit

and/or offset for the total amount of such write-offs and/or expenditures                   incurred and paid by

others and accruing to Plaintiffs.

           12.      In addition,     Defendant      affirmatively   pleads the assessment     and award of pre-

judgment interest violates the Eighth Amendment to the United States Constitution,                  as applied to

the states through the Fourteenth Amendment                 to the United States Constitution,    in that such an


                                                           - 3-
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 17 of 19

                                                                                                 Electronically Submitted
                                                                                                      7/19/20193:28   PM
                                                                                                    Hidalgo County Clerk
                                                                                           Accepted by: Alma Navarro


award constitutes an excessive fine imposed without the protection of fundamental due process.

Accordingly, Defendant hereby invokes its rights under the Fifth, Eighth and Fourteenth

Amendments to the United States Constitution and respectfully requests this Court disallow any

award of pre-judgment interest for the following reasons:

              a. Any award by a jury is to be an amount of money assessed at the time of
                 trial and is to be paid in dollars awarded at the time of trial and, as such,
                 the jury has already factored into its deliberations the change in the value
                 of money from the time of the occurrence in question until the time of
                 trial; and

              b. In awarding pre-judgment interest, Plaintiffs, in effect, receive double any
                 pre-judgment increase in the value of his case because a jury has already
                 taken into account the time value of money and pre-judgment interest
                 added to the jury's verdict constitutes an award amounting to double
                 recovery.

        13.      Defendant further alleges that Plaintiffs' claims for pre-judgment interest are

limited by the dates and amounts set forth in one or more of the following statutes, as applicable

to this case:

              a. TEXASFINANCECODE;

              b. Chapter 41, Section 41.007 of TEX.Crv. PRAC.& REM.CODE.ANN.

                                      III. RIGHT TO AMEND

        Defendant respectfully reserves the right to file an amended Answer in this cause in the

manner authorized by the Texas Rules of Civil Procedure.

                                     IV. RULE 193.7 NOTICE

        Defendant hereby gives notice to Plaintiffs that any and all documents produced in

response to written discovery may be used against Plaintiffs at any pre-trial proceeding and/or at

trial of this matter without the necessity of authenticating the documents.




                                                  - 4-
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 18 of 19

                                                                                                Electronically Submitted
                                                                                                     7/19/20193:28 PM
                                                                                                   Hidalgo County Clerk
                                                                                          Accepted by: Alma Navarro



                                        V. JURY DEMAND

       Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Defendant hereby respectfully

requests a trial by Jury in this proceeding and tenders payment of the jury fee.

                                           VI. PRAYER

       WHEREFORE,        PREMISES      CONSIDERED,        Defendant,   The American   National   Red

Cross, prays that Plaintiffs take nothing by reason of this suit, that Defendant recover its costs,

and for such other and further relief, to which it may show itself justly entitled.

                                                Respectfully submitted,

                                                JOHNSON, TRENT         & TAYLOR, L.L.P.


                                                By:    /s/ Kealy C. Sehic
                                                       Kealy C. Sehic
                                                       State Bar No. 24040688
                                                       Timothy V. Burns
                                                       State Bar No. 24097439
                                                       919 Milam, Suite 1500
                                                       Houston, Texas 77002
                                                       (713) 222-2323
                                                       (713) 222-2226 (facsimile)
                                                       ksehicCdijohnsontrent.com
                                                       tburns(dlj ohnsontrent. com

                                                ATTORNEYS FOR DEFENDANT,
                                                THE AMERICAN NATIONAL RED CROSS




                                                 -5-
  Case 7:19-cv-00268 Document 1-2 Filed on 08/02/19 in TXSD Page 19 of 19

                                                                                           Electronically Submitted
                                                                                                 7/19/20193:28 PM
                                                                                              Hidalgo County Clerk
                                                                                     Accepted by: Alma Navarro



                               CERTIFICATE          OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all counsel of record pursuant to Rule 21 and Rule 21(a) of the TEXAS RULES OF CIVIL
PROCEDUREon this 19th day of July, 2019.

        Jesus Sotelo                                                                Via E-Serve
        JESUSSOTELO& ASSOCIATES,PLLC
        P.O. Box 701
        Donna, Texas 78537
        jstl(£l'{msn.com


                                                          lsi Kealy C. Sehic
                                                          KEALYC. SEHIC

935346.1-07192019




                                             - 6-
